Citation Nr: 1609377	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-25 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for the Veteran's left (major) shoulder acromioclavicular joint separation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from July 1979 to August 1982. 

In November 2008, the Muskogee, Oklahoma, Regional Office (RO) proposed to reduce the disability evaluation for the Veteran's left (major) shoulder acromioclavicular joint separation from 30 to 10 percent.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 RO decision which effectuated the proposed reduction as of May 1, 2009.  

In July 2009, the RO increased the evaluation of the Veteran's left shoulder disorder from 10 to 20 percent and effectuated the award as of May 1, 2009.  

In October 2013, the Board determined that the reduction of the evaluation for the Veteran's left shoulder disorder from 30 to 10 percent effective as of May 1, 2009, was improper and remanded the issue of an evaluation in excess of 30 percent for that disorder to the RO for additional action. 

This matter was most recently before the Board in October 2014, at which time it was again remanded for further development of the record. 

The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 



REMAND

By way of brief procedural history, the Board remanded the present claim in October 2013 to afford the Veteran a VA shoulder examination.  The Veteran was subsequently scheduled for VA joint examinations in October 2013 and January 2014.  Notations in the claims file reflect that he failed to report to the scheduled examinations.  

RO correspondence sent to the Veteran at his home address of record was returned to VA in December 2013 by the United States Postal Service (USPS) marked "undeliverable as addressed."  

A June 2014 VA and Social Security Administration (SSA) state prisoner match indicated that the Veteran had been incarcerated at the Oklahoma County/City Jail since November 2013.  

In an October 2014 Appellate Brief Presentation, the accredited representative asserted that the Veteran should be rescheduled for the requested VA examination "following a determination of a release date/Veteran's availability."

In October 2014, the Board remanded this claim for the purpose of ascertaining whether the Veteran was incarcerated.  The Board also directed the RO take appropriate action to reschedule the Veteran for a VA joint examination in order to assist in determining the current nature and severity of his service-connected left (major) shoulder acromioclavicular joint separation. 

In December 2014, the RO sent a letter to Veteran at his home address asking him to notify VA if he was currently incarcerated.  

A February 2014 Report of Contact reflects that the RO attempted to contact the Veteran via telephone but his phone number was invalid.  

In March 2105, the December 2014 notification letter was returned to VA by the USPS marked "insufficient address."  

A June 2015 VA and SSA State Prisoner Computer Match (contained in Virtual VA) reflects that the Veteran has been incarcerated at the Oklahoma County/City Jail since October 2014; no projected release date was noted.  The RO made no further efforts to contact the Veteran at the Oklahoma County/City Jail.

Thereafter, in July 2015, the RO sent a supplemental statement of the case (SSOC) to the Veteran at his home address of record; the letter was later returned to VA by the USPS in August 2014 marked "not deliverable as addressed."  

The January 2016 appeals notification letter sent to the Veteran's home address was likewise returned to the Board by USPS in February 2016.

The history outlined above strongly suggests that the Veteran is still incarcerated (and was incarcerated at the time he was scheduled for the requested VA examinations) and that he has not received any notification letters/correspondence from VA, to include SSOC's, mailed to him at his home address since late 2013-2014.  Even after the June 2015 VA/SSA prison search made it clear that the Veteran was currently an inmate at the Oklahoma County/City Jail, the RO made no attempt to contact the Veteran at that facility or otherwise determine the feasibility of scheduling him for a VA examination.  Accordingly, the Board's remand directives have not been fulfilled.  

The AOJ's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. A June 2015 VA and SSA State Prisoner Computer Match indicates that the Veteran has been incarcerated at the Oklahoma County/City since 2013-2014.  Confirm whether the Veteran is presently incarcerated at that facility.  If he has been released from incarceration, attempt to obtain his current home or mailing address.  

2. Once the above has been completed, take all reasonable measures to schedule the Veteran for an examination in order to assist in determining the current nature and severity of his service-connected left (major) shoulder acromioclavicular joint separation.  

If he is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.  The examiner should review the entire claims file.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

If the Veteran is unavailable for examination after following those procedures due to incarceration, document in detail all of the steps taken in attempting to conduct an examination. 

3. Thereafter, readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




